UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51718 COLORADO GOLDFIELDS INC. (Exact name of small business issuer as specified in its charter) Nevada 20-0716175 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10920 W. Alameda Avenue, Suite 201, Lakewood, Colorado, 80226, USA (Address of principal executive offices) 303-984-5324 (Issuer's telephone number, including area code) N/A (Former Name, Former Address if Changed Since last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,” "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at July 9, 2013 Class A Common Stock, $0.001 Par Value Class B Common Stock (Restricted), $0.001 Par Value TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Statements of Stockholders' Equity (Deficit) 6 Notes to the Unaudited Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures 24 PART II—OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits and Financial Statement Schedules 28 Exhibit Index 28 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Colorado Goldfields Inc. (An Exploration Stage Company) Balance Sheets May 31, August 31, (unaudited) ASSETS Current Assets Cash $ $ Prepaid expenses and other Total Current Assets Non-Current Assets Property, plant and equipment, net (Note 3) Deferred acquisition costs (Note 4) - Mining rights and claims (Note 4) Restricted cash (Note 3) Deferred financing costs Other Total Non-Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Convertible notes, less unamortized discount of $361,477 and $214,059 (Note 7) Derivative liabilities (Note 8) Promissory note payable, including accrued interest (Note 6) Notes payable, including accrued interest - related parties (Note 5) Mortgage notes payable, including accrued interest (Note 3) Total Current Liabilities Non-Current Liabilities Promissory note payable, including accrued interest (Note 6) - Asset retirement obligation Total Non-Current Liabilities Total Liabilities Contingencies and Commitments (Note 10) Stockholders' Deficit (Note 9) Class A common stock, 1,000,000,000 shares authorized, $0.001 par value; 901,460 and 11,295 issued and outstanding, respectively 10 Class B common stock, 500,000,000 shares authorized, $0.001 par value; 490,371,533 shares issued and outstanding, respectively - - Additional paid in capital Donated capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Colorado Goldfields Inc. (An Exploration Stage Company) Statements of Operations (Unaudited) Accumulated from February11, 2004 (Date of For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended Inception) to May 31, 2013 May 31, 2012 May 31, 2013 May 31, 2012 May 31, 2013 Revenue $
